DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderbeken et al., US PGPub 2005/0034375 in view of Chen et al., Macromolecules 1997, 30, 5068-5074.

    PNG
    media_image1.png
    390
    513
    media_image1.png
    Greyscale

Regarding claim 16, Vanderbeken et al. discloses an elevator tension member (11) comprising one or more steel cords (12) and a jacket (15) encasing said steel cords (12), wherein said jacket (15) comprises a thermoplastic polyurethane elastomer (see [0029]).  Vanderbeken et al. does not specify that the thermoplastic polyurethane elastomer has hard and soft phases with the glass transition 
Regarding claim 20, Vanderbeken et al. in view of Chen et al. discloses the elevator tension member (11) according to claim 16, wherein the diameter of each of said steel cords (12) is lower than or equal to 8 mm and larger than or equal to 1 mm (see [0010]).
Regarding claim 21-22, Vanderbeken et al. in view of Chen et al. discloses the elevator tension member according to claim 16, wherein the Shore D hardness of said thermoplastic polyurethane elastomer is between 45 and 60 – (see [0029], Shore D hardness of 60 specified).
Regarding claim 23, Vanderbeken et al. in view of Chen et al. discloses the elevator tension member according to claim 16, wherein the bending stiffness of the elevator tension member is at least five times the total bending stiffness of the one or more steel cord (12) – (note that Vanderbeken et al. discloses the material properties of the cord and polymer jacket disclosed by applicant.  In addition the shape of the long flat belt would result in a lower bending stiffness than a cord with circular cross section.  Therefore the resulting system would inherently have a bending stiffness in the specified range).
Regarding claim 24, Vanderbeken et al. in view of Chen et al. discloses the elevator tension member according to claim 16, wherein the thickness of said jacket is at least 8% of the maximum diameter of said one or more steel cords said thickness being the minimum of distances between any of 
Regarding claim 25, Vanderbeken et al. in view of Chen et al. discloses the elevator tension member according to claim 16, wherein said thermoplastic polyurethane elastomer occupies at least 80% of the available area inside the circumscribed circle of any one of said one or more steel cords in a perpendicular cross section (see [0028]).
Regarding claim 26, Vanderbeken et al. in view of Chen et al. discloses the elevator tension member according to claim 16, wherein one steel cord (14) is encased in said jacket (15), said tension member (11) having a substantially circular cross section (see fig 1) and wherein the thickness of said jacket is thinner than 20% of the diameter of the tension member, said thickness being the minimum of distances between said one steel cord and the outer surface of said tension member (see table II, if steel cord is 1.117mm in diameter, and the coating is .0665 mm thick, the coating is 5.3% of tension member diameter)
Regarding claim 27, Vanderbeken et al. in view of Chen et al. discloses the elevator tension member according to claim 26, but does not specify the bending stiffness in the specified range.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a steel cord dimensioned so as to achieve the specified bending stiffness, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ the specified bending stiffness in order to optimize the elevator tension member for a specific application.  

Allowable Subject Matter
s 17-19 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-30 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 17-18 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 17, including every structural element recited in the claims, especially, the configuration wherein said thermoplastic polyurethane elastomer further has a crystallisation temperature that is at least 20°C higher than glass transition temperature of said hard crystalline phase, said crystallisation temperature being measured during cooling from the melt.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claim 19 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 19, including every structural element recited in the claims, especially, the configuration wherein said thermoplastic polyurethane elastomer further has a crystallisation temperature, said crystallisation temperature being measured during cooling from the melt and wherein the sum of said glass transition temperature of said hard crystalline phase and said crystallisation temperature is higher than 200°C.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.


None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claims 29-30 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 29, including every structural element and associated method step recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “Method to select a thermoplastic polyurethane elastomer for use as a jacket encasing one or more steel cords in an elevator tension member, said method comprising the steps of: - obtaining a thermoplastic polyurethane elastomer - ina differential scanning analysis performed on said thermoplastic polyurethane elastomer: i. determining the highest glass transition temperature during heating of said polyurethane, said glass transition temperature corresponding to the glass transition temperature of the hard segments in said polyurethane; ii. determining the crystallisation temperature of said polyurethane during the cooling of the melt; - selecting the thermoplastic polyurethane elastomer for use as a jacket for encasing one or more steel cords in an elevator tension member if and only if: i. said glass transition temperature of the hard segments is higher than 90°C and; ii. the sum of said glass transition temperature and said crystallisation temperature is larger than 200°C.”

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner




/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654